DETAILED ACTION
Pre-AIA  or AIA  Status
 	The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Claims
 	Claims 20-23, 25-35, and 37-41 are pending in the application, with no claims amended, canceled, or added.


Response to Arguments

	Applicants’ 11/23/20 arguments have been fully considered, but are not found persuasive. 	As to independent claim 20, Applicants assert on page 6 that the combination of Boynton, Risk, and Blott fail to teach or suggest that a canister is provided between the wound dressing and the pump.  Applicants state on pages 6-7 that Boynton teaches that wound fluids are drawn from wound dressing/pad 11 through conduit 16 and into canister 18 by vacuum source 14 and where a filter 20 prevents fluid from entering the vacuum source.  Applicants then argue that Boynton does not teach or suggest that vacuum source can operate in reverse to force gas into canister 18 through filter 20. 	This argument is not persuasive as claim 20 does not recite or require that the vacuum source can operate to force gas in an opposite direction to force gas into the canister through a filter from the vacuum source.  Claim 20 recites that a [vacuum] pump is configure to draw wound fluid from the wound (ll.5-6) and a canister between the wound and the pump and configured to collect wound exudate/fluid from the wound (ll.9.11).  Thus, as stated by Applicants and as cited in the rejection, Boynton teaches drainage outlet; and that the pump is selectively operable to force wound exudate from the canister through the drainage outlet.   Applicants assert that Blott teaches that unit 23 can be used to pass cleaning fluid from chamber 25 and into the wound using a peristaltic pump, which also draws the cleansing fluid from the wound and into chamber 26 for irrigation or cleaning. Applicants argue that Blott cannot be used as a wound drainage line because cleansing fluids are recirculated through the wound and that the pump 18 cannot be configured to force wound exudates from the canister through a drainage outlet, which is also not taught by Blott. 	These arguments are not persuasive.  Blott specifically teaches a wound treatment device wherein a pump 18 is selectively operable to force wound exudate from the canister [wound fluid collecting chamber 26 of unit 23] through a drainage oulet [as opening to tube connected to valve 16 to waste collection bag Fig.2].  Blott is cited to teach these elements in the 9/9/20 OA: 

    PNG
    media_image1.png
    509
    481
    media_image1.png
    Greyscale
 	 	a canister (unit 23) (Fig.2,[0527]ll.1; with wound fluid collecting chamber 26 Fig.2;[0529],ll.1-2) having a drainage outlet (as canister 23 opening to tube connected to valve 16 to waste collection bag Fig.2;[0507],ll.5-6); and a pump (18) ([0511],ll.2) selectively operable to force wound exudate from the canister (23) through the drainage outlet (into collecting chamber 26 [“fluid from the wound”] [0529],ll.1-2) to tube connected to valve 16 to waste collection bag Fig.2;[0507],ll.5-6).  Thus, Blott specifically teaches these elements as recited.  As cited above, Blott specifically teaches that fluid from the wound is pumped into the canister 26/23 and forced through the drainage outlet through valve 16 and into a waste collection bag.  The fact that the fluid from the wound can also include cleansing fluid pumped into the wound does not negate the fact that wound exudate/fluid is also pumped from the wound, into the canister 23 with wound fluid collecting chamber 26, and out the drainage outlet of 23 to the waste collection bag, as presented above.   	Applicants argue on pages 8-10 that Blott fails to provide motivation to provide the combination that the canister has a drainage outlet; and that the pump is selectively operable to force wound exudate from the canister through the drainage outlet; and that the rejection uses hindsight to provide the motivation. 	These arguments are not persuasive as Blott was cited on pages 8-9 of the 9/9/20 OA as specifically teaching this motivation (without any hindsight provided by Applicants’ specification), where Blott teaches these limitations (as presented above) in order to provide a canister 23 [0527]ll.1 with wound fluid collecting chamber 26 [0529],ll.1-2; the canister 23 having a drainage outlet (as opening in canister 23 connected to tube connected to valve 16 (to pump wound fluid [0510],ll.1-4) into waste collection bag Fig.2;[0507],ll.5-6); and the pump (18) ([0511],ll.2) selectively operable to force wound exudate from the canister (23) through the drainage outlet (as canister 23 opening in collecting chamber 23 (with exudate in collecting chamber 26 [0529],ll.1-2) to tube connected to valve 16 to pump wound fluid into ([0510],ll.1-2) waste collection bag Fig.2;[0507],ll.5-6).  Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the wound treating apparatus of Boynton and/or Risk with the canister and pump as configured according to Blott, and one of skill would have been motivated to do so, in order to: provide a canister with wound fluid collecting chamber; the canister having a drainage outlet (as opening in canister) connected to tube connected to valve to pump wound fluid into waste collection bag; and the pump 

Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
 	(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

  	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for ‘establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
 	This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to 
	Claims 20-23, 25-35, and 37-41 are rejected under 35 U.S.C. 103(a) as being unpatentable over Boynton (US 2003/0040687 A1) in view of Risk (US 2002/0161317 A1); and further in view of Blott (WO 2004037334 A1; cited to corresponding US 2006/00155260 A1).


    PNG
    media_image2.png
    489
    885
    media_image2.png
    Greyscale
	As to independent claims 20 and 30, Boynton teaches a wound stasis and isolation apparatus (vacuum treatment system, [0028],ll.4-6), the apparatus comprising:
      		an open-cell, reticulated foam dressing, foam pad (11) (Fig.1 [0033],ll.1-2) for positioning adjacent a wound 12 Fig.1 [0028],ll.4-5);
 		a drape (13) (Fig.1 [0028],ll.5) configured to cover the foam dressing (11) and the wound (12) (Fig.1 [0028],ll.5-6); and
 		a pump, vacuum source (14) (Fig.1 [0031],ll.3) configured to be in fluid communication with the foam dressing (11) (Fig.1 [0031],ll.2-3) to draw wound exudate from the wound (12) (Fig.1 [0031],ll.2-4) (as per claim 20) at a pressure to maintain a canister (18) configured to be positioned between the foam dressing (11) and the pump (14) (Fig.1 [0033],ll.4-6); the canister (18) (Fig.1) having: 			(i) a first fluid coupling (conduit 16 and/or appendage 17 and/or connecting means therebetween) for being fluidly coupled to the foam dressing (11) (Fig.1 [0033],ll.16-18) to collect the wound exudate ([0011],ll.10-13); and 			(ii) a second fluid coupling (conduit 16 and/or membrane filter 20 and/or connecting means therebetween) for being fluidly coupled to the pump (14)  ([0033],ll.5-8). 	Boynton does not disclose that the wound drainage pressure is maintained below 125 mmHg. 	However, Risk teaches a vacuum wound treatment apparatus comprising: a dressing (bandage (14 Fig.9 [0031],ll.18-20); a drape (cover film 602 [0062],ll.6-7); and a pump (110 Fig 2,6 [0047],ll.3-4); to draw wound exudate [0054],ll.7-14),  	wherein a wound drainage pressure is maintained between 25 and 225 mmHg in increments of 10 mmHg ([0066],ll.7-9), and thus within the claimed range of less than 125 mmHg, in the same field for the same endeavor;  		(in order to optimize a negative wound treatment system for collecting/isolating exudate and isolating the wound using variable levels of vacuum treatment [0066],ll.2-13).  	It would have been obvious to provide the less than 125 mmHg pressure of Risk with the dressing, drape, and pump of Boynton, and one of skill would have been motivated to do so, in order to optimize a negative wound treatment system for collecting/isolating exudate and isolating the wound using variable levels of vacuum; and since it has been held that differences in properties, such as ranges and dimensions, will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such properties provide unexpected results or other indicia of non-obviousness. MPEP 2144.05.  Additionally, for the claimed pressure ranges, where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists.  MPEP 2144.05. In the present case, Boynton also teaches a foam pad dressing, as open-cell reticulated foam, which provides effective permeability of wound fluids under suction ([0033],ll.1-3), including having a pore size ([0028],ll.14) correlating with a pore density ([0028],ll.6-14), (in order to provide: relatively few open cells to promote cell growth, while avoiding unwanted tissue adhesion or growth, to or into, the foam dressing; but also having sufficiently numerous open cells so that drainage and negative pressure therapy is not impaired [0012],ll.1-6).   	The combination of Boynton and Risk does not teach that the dressing pore size is less than 200 microns.
 	However, it would have been obvious to provide a dressing pore size less than  200 microns, and one of skill would have been motivated to do so, in order to provide effective permeability of wound fluids under suction using a pore size correlating with a pore density to provide: relatively few open cells to promote cell growth, while avoiding unwanted tissue adhesion or growth, to or into, the foam dressing; but also having sufficiently numerous open cells so that drainage and negative pressure therapy is not impaired.  Also, differences in properties, such as ranges and dimensions, will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such properties provide unexpected results or other indicia of non-obviousness; and where the claimed ranges overlap or lie inside ranges disclosed by the prior art, are sufficient to establish a prima facie case of obviousness. MPEP 2144.05. In the present case, it would have been obvious to optimize or determine workable ranges of the dressing pore size which would include a pore size of less than 200 microns, to provide relatively few open cells to promote cell growth, while avoiding unwanted tissue adhesion or growth, to or into, the foam dressing; but also having sufficiently numerous open cells so that drainage and negative pressure therapy is not impaired; and where Risk teaches ranges that significantly overlap those as claimed. 	The combination of Boynton and Risk does not teach that the canister has a drainage outlet; and that the pump is selectively operable to force wound exudate from the canister through the drainage outlet. 	However, Blott teaches a wound stasis and isolation apparatus (Apparatus for aspirating wounds; Title) comprising: 
    PNG
    media_image3.png
    202
    323
    media_image3.png
    Greyscale
 	a wound dressing (2) (Fig.1;[0502],ll.1) in contact with a wound site (5) (Fig.1;[0503],ll.2), a wound drape (layer 3) (Fig.1;[0503],ll.1-2), a pump (18) (Fig,1,2;[0510],ll.2) in fluid communication with the dressing (2) to draw wound exudate from the wound (5) (Fig.2,1;[0510],ll.1-2),  	wherein the apparatus further comprises:  

    PNG
    media_image1.png
    509
    481
    media_image1.png
    Greyscale
 	 	a canister (unit 23) (Fig.2,[0527]ll.1; with wound fluid collecting chamber 26 Fig.2;[0529],ll.1-2); 
	As to independent claim 26, Boynton teaches a method of providing stasis and isolation to a wound, using vacuum tissue treatment system ([0028],ll.4-6);  	[the method] comprising:      		positioning an open-cell, reticulated foam dressing (foam pad 11) (Fig.1 [0028],ll.6-14) adjacent the wound (12) (Fig.1 [0028],ll.4-5); 		positioning a drape (13) (Fig.1 [0028],ll.5) over the foam dressing (11) and the wound (12) (Fig.1 [0028],ll.5-6);  and
a first coupling (connection) (connection for fluid communication with [0033],ll.4-6) of a canister (18) (Fig.1 [0033],ll.4-6);  	
 		fluidly coupling a pump (vacuum source 14, Fig.1 [0031],ll.3)  to a second fluid coupling (conduit 16 and/or membrane filter 20 and/or connection) for being fluidly coupled to the pump (14) ([0033],ll.5-8) of canister (18) (Fig.1 [0033],ll.4-6); and		applying a reduced pressure with the pump (vacuum source 14) (Fig.1 [0031],ll.3) to the foam dressing (11) (Fig.1 [0031],ll.2-3);
 		(in order to provide a foam pad dressing as open-cell reticulated foam for effective permeability of wound fluids under suction [0033],ll.1-3, including having a pore size [0028],ll.14 correlating with a pore density [0028],ll.6-14, such that: relatively few open cells are provided to promote cell growth, while avoiding unwanted tissue adhesion/growth to/into the foam dressing; but also having sufficiently numerous open cells so that drainage and negative pressure therapy is not impaired [0012],ll.1-6). 	Boynton does not teach that the wound drainage pressure is maintained below 100 mmHg.
	However, Risk teaches a method for using vacuum wound treatment apparatus (as presented above), wherein the wound drainage pressure is maintained between 25 and 225 mmHg (as increments of 10 mmHg [0066],ll.7-9), and thus within the claimed range of less than 100 mmHg, in the same field for the same endeavor, to draw wound exudate [0054],ll.7-14); (in order to optimize a negative wound treatment system for collecting/isolating exudate and isolating the wound using variable levels of vacuum [0066],ll.2-13).  	It would have been obvious to provide the less than 100 mmHg pressure of Risk with the dressing, drape, and pump of Boynton, and one of skill would have been motivated to do so, in order to optimize a negative wound treatment system for collecting/isolating exudate and isolating the wound using variable levels of vacuum; and since it has been held that differences in properties, such as ranges and dimensions, will not support the patentability of subject matter encompassed by the Boynton also teaches a foam pad dressing as open-cell reticulated foam for effective permeability of wound fluids under suction ([0033],ll.1-3), including having a pore size ([0028],ll.14) correlating with a pore density ([0028],ll.6-14), (in order to provide: relatively few open cells to promote cell growth, while avoiding unwanted tissue adhesion or growth, to or into, the foam dressing; but also having sufficiently numerous open cells so that drainage and negative pressure therapy is not impaired [0012],ll.1-6).   	The combination of Boynton and Risk does not teach that the dressing pore size is less than 200 microns.
 	However, it would have been obvious to provide a dressing pore size less than  200 microns, and one of skill would have been motivated to do so, in order to provide effective permeability of wound fluids under suction using a pore size correlating with a pore density to provide: relatively few open cells to promote cell growth, while avoiding unwanted tissue adhesion or growth, to or into, the foam dressing; but also having sufficiently numerous open cells so that drainage and negative pressure therapy is not impaired.  Also, differences in properties, such as ranges and dimensions, will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such properties provide unexpected results or other indicia of non-obviousness; and where the claimed ranges overlap or lie inside ranges disclosed by the prior art, are sufficient to establish a prima facie case of obviousness. MPEP 2144.05. In the present case, it would have been obvious to optimize or determine workable ranges of the dressing pore size which would include a pore size of less than 200 microns, to provide relatively few open cells to promote cell growth, while avoiding unwanted tissue adhesion or growth, to or into, the foam dressing; but also having sufficiently numerous open cells so that drainage and negative pressure therapy is not The combination of Boynton and Risk does not teach that the method further comprises:  		fluidly coupling a drainage tube to a drainage outlet of the canister; and  		selectively operating the pump to force wound exudate from the canister through the drainage outlet.
 	However, Blott teaches a wound stasis and isolation apparatus (Apparatus for aspirating wounds; Title) comprising:  	a wound dressing (2) (Fig.1;[0502],ll.1) in contact with a wound site (5) (Fig.1;[0503],ll.2), a wound drape (layer 3) (Fig.1;[0503],ll.1-2), a pump (18) (Fig,1,2;[0510],ll.2) in fluid communication with the dressing (2) to draw wound exudate from the wound (5) (Fig.2,1;[0510],ll.1-2),  	wherein the apparatus further comprises:   	 	a canister (unit 23) (Fig.2,[0527]ll.1; with wound fluid collecting chamber 26 Fig.2;[0529],ll.1-2);  		the canister (23) having a drainage outlet (as canister 23 opening to tube connected to valve 16 to waste collection bag Fig.2;[0507],ll.5-6); and  		the pump (18) ([0511],ll.2) selectively operable to force wound exudate from the canister (23) through the drainage outlet (as canister 23 opening in collecting chamber 23 (with exudate in collecting chamber 26 [0529],ll.1-2) to tube connected to valve 16 to waste collection bag Fig.2;[0507],ll.5-6); 	 (in order to: provide a canister 23 [0527]ll.1 with wound fluid collecting chamber 26 [0529],ll.1-2; the canister 23 having a drainage outlet (as opening in canister 23 connected to tube connected to valve 16 (to pump wound fluid [0510],ll.1-4) into waste collection bag Fig.2;[0507],ll.5-6); and the pump (18) ([0511],ll.2) selectively operable to force wound exudate from the canister (23) through the drainage outlet (as canister 23 opening in collecting chamber 23 (with exudate in collecting chamber 26 [0529],ll.1-2) to tube connected to valve 16 to pump wound fluid into ([0510],ll.1-2) waste collection bag Fig.2;[0507],ll.5-6). 	 	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the wound treating apparatus of Boynton and/or Risk with the 
	As to claims 22, 28, and 32, Boynton teaches that the pore size of the foam dressing (as correlating with pore density, [0028],ll.6-14) is configured to minimize tissue ingrowth, adhesion, but allow drainage of fluid from the wound ([0012],ll.1-6).

	As to claims 21, 27, and 31, Boynton teaches a foam pad dressing as open-cell reticulated foam for effective permeability of wound fluids under suction ([0033],ll.1-3), including having a pore size ([0028],ll.14) correlating with a pore density ([0028],ll.6-14), (in order to provide: relatively few open cells to promote cell growth, while avoiding unwanted tissue adhesion or growth, to or into, the foam dressing; but also having sufficiently numerous open cells so that drainage and negative pressure therapy is not impaired [0012],ll.1-6).   	The combination of Boynton and Risk does not teach that the dressing pore size is less than 100 microns. 	However, it would have been obvious to provide a dressing pore size less than  100 microns, and one of skill would have been motivated to do so, in order to provide effective permeability of wound fluids under suction using a pore size correlating with a pore density to provide: relatively few open cells to promote cell growth, while avoiding unwanted tissue adhesion or growth, to or into, the foam dressing; but also having sufficiently numerous open cells so that drainage and negative pressure therapy is not impaired.  Also, differences in properties, such as ranges and dimensions, will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such properties provide unexpected results or other indicia of non-

	As to claims 23, 29, 34, and 35, Boynton does not teach that the pressure is: between 25 and 75 mmHg; or less than 125 mmHg.	However, Risk teaches a vacuum wound treatment apparatus (as presented above), wherein the wound drainage pressure is maintained between 25 and 225 mmHg ([0066],ll.7-9), and thus within the claimed range of: between 27 and 75 mmHg; or less than 125 mmHg, in the same field for the same endeavor, to draw wound exudate [0054],ll.7-14); (in order to optimize a negative wound treatment system for collecting/isolating exudate and isolating the wound using variable levels of vacuum [0066],ll.2-13).  	It would have been obvious to provide the 25-75 or less than 125 pressure of Risk with the dressing, drape, and pump of Boynton, and one of skill would have been motivated to do so, in order to optimize a negative wound treatment system for collecting/isolating exudate and isolating the wound using variable levels of vacuum; and since it has been held that differences in properties, such as ranges and dimensions, will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such properties provide unexpected results or other indicia of non-obviousness. MPEP 2144.05.  Additionally, for the claimed pressure ranges, where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists.  MPEP 2144.05. In the present case, it would have been obvious to optimize or determine workable ranges of the pump pressure to optimize the negative pressure therapy, and where Risk teaches ranges that significantly overlap those as claimed. As to claims 25, 37, and 38-41, the combination of Boynton and Risk does not teach that: 	 	(as per claims 25 and 37) the apparatus further comprising a disposable container positionable in fluid communication with the drainage outlet to collect wound exudate from the canister); 	 	(as per claims 38-39) the porous dressing includes an antimicrobial agent; and 		(as per claims 40-41 the antimicrobial agent is coated or impregnated onto the porous dressing. 	However, Blott teaches a wound stasis and isolation apparatus, or method of using in fluid communication with the to draw wound exudate from the wound (as presented above for claims 10 and 20), wherein: 	 	(as per claims 25 and 37) the apparatus further comprising a disposable, replaceable container (23) (as presented above, that is capable of being disposed and replaced by disconnecting tubing, etc.to remove and replace) positionable in fluid communication with the drainage outlet to collect wound exudate from the canister (as presented above for claims 20 and 30); 	 	(as per claims 38-41) the porous dressing includes and/or is impregnated with an antimicrobial agent  (where porous dressing infused/impregnated with antimicrobial as antibiotic Ex.5 [0682]-[0687]);  	(in order to: provide a collected wound fluid container that is capable of being disposed and replaced to prevent contamination by disconnecting tubing, etc.to remove and replace) positionable in fluid communication with the drainage outlet to collect wound exudate from the canister (as presented above for claims 20 and 30); and to provide the porous dressing as including and/or impregnated with an antimicrobial agent to prevent microbial contamination of the dressing (Ex.5 [0682]-[0687]). 	It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the disposable canister and antimicrobial agent applied porous dressing of Johnson with the wound treating apparatus of Boynton and/or Risk, and one of skill would have been motivated to do so, in order to: provide a container positionable .
 					Conclusion 	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
 	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is provided in the attached PTO Form 892 are considered relevant to Applicants’ disclosure and are cited to show the general state of the art.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to: GUY K. TOWNSEND whose telephone number is (571) 270-3689.  The examiner can normally be reached Mon. - Fri., 11 am to 6 pm.  The direct fax number is (571) 270-4689. 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS WEISS, can be reached on 571-272-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/GUY K TOWNSEND/Primary Examiner, Art Unit 3781